 In the Matter of AMERICAN BANTAM CAR COMPANYand -UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA(C. I. 0.)Cases Nos. R-5740 and R-5741 respectively.Decided September 13,1943Thorpe, Bostwick, Reed & Armstrong, by Mr. Kenneth G. Jackson,of Pittsburgh, Pa., andMr. Zeno F. Henninger,of Butler, Pa., forthe Company.Maurice Sugar and N. L. Smokier, by Mr. N. L. Smokier,of Detroit,Mich., andMr. Harry G. Delin,of New Castle, Pa., for the Union.Miss Frances Lopinsky,of'counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon two petitions duly filed by United Automobile, Aircraft andAgricultural Implement Workers of America (C. I. 0.), herein calledtheUnion, alleging that questions affecting commerce had arisenconcerning the representation of employees of American Bantam CarCompany, Butler, Pennsylvania, herein called the Company, theNational Labor Relations Board provided for an appropriate con-solidated hearing upon due notice before Henry Shore, Trial Ex-aminer.Said hearing was held at Butler, Pennsylvania, on July 23,1943.The Company and the Union 'appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-,examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties, were afforded,opportunity to file briefs with the Board.Upon the entire record in the case,' the Board makes the following:1All facts were stipulated.52 N. L.R. B., No. 96.574 AMERICAN BANTAM CAR COMPANYFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY575The Company is a Pennsylvania corporation engaged in the manu-facture of various parts for aerial torpedoes, amphibian trailers and.bomb pedal assemblies. In 1949, purchases of materials by the Com-pany for use at its plant at Butler, Pennsylvania, consisted princi-pally of steel, copper, bronze and brass of a value in excess of $2,000,000,75 percent of which came from outside the Commonwealth of Penn-sylvania.For the same period, the value of the finished products ofthe Company was in excess of $2,000,000, approximately 100 percentof which was sold and shipped to points outside the Commonwealth ofPennsylvania.For the purpose of this proceeding, the Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATION INVOLVEDUnited Automobile, Aircraft and AgriculturalImplementWorkersof Americaisa labor organization affiliatedwith theCongress ofIndustrial Organizations, admitting to membership employees of theCompany.III.TIlE QUESTIONS CONCERNINGREPRESENTATIONOn or before May 24, 1943, the Union by letter requested recognitionas exclusive bargaining representative for the Company's maintenanceand production employees, excluding executive, supervisory, clericaland plant-protection employees, which request the Company denied.On June 29, 1943, the Union filed a petition requesting certificationas representative for the Company's plant-protection employees.OnJuly 2, 1943, the Union made formal request upon the Company forIecognition is representative of its plant-protection employees andthe Company denied this request.A statement of the -Trial Examiner made at the hearing indicatesthat the Union represents a substantial number of the Company's em-ployees in each of the units herein found appropriate.2 'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.4There are 901 names on the Company's maintenance-production pay roll for July 21,1943.The Union submitted to the Trial Examiner 268 cards bearing apparently genuineoriginal signatures, all corresponding with names appearing on said pay roll.There are23 names on the Company's plant-protection pay roll for July 21, 1943. The Union sub-mitted to the Trial Examiner 19 cards bearing apparently genuine original signatm es, all,corresponding with names appearing on the plant-protection pay toll. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITSIn substantial accord with the stipulation of the parties, we findthat all production and maintenance employees at the Company'sButler, Pennsylvania, plant, including leadmen but excluding execu-tive, technical, clerical and plant-protection employees and all super-visory employees having authority to hire, promote, discharge, disci-pline or otherwise effect changes in the status of employees or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.The Union requests a separate unit of plant-protection employees,exclusive of chief of police, lieutenants and sergeants, to be representedby the same local as the maintenance and production employees.These plant-protection employees have the duties usual to plant-pro-tection employees in other plants.They 'are all auxiliaries of themilitary police, are armed and uniformed.They are employed bythe Company and their working conditions are regulated by the Com-pany.The Company objects to the organization of its plant-protec-tion employees on the ground that they are supervisory and confiden-tial employees and that their militarization is incompatible withunionization.Although we believe that their status is ample reasonto exclude them from a unit comprised of other employees, it is nobasis for depriving them of the benefits of the Act. In accordancewith our settled policy respecting employees in this category we findthat all plant-protection employees of the Company at its Butler,Pennsylvania, plant, excluding the chief, the lieutenants and thesergeant constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labors SeeMatter of Drava Corporation,52 N. L.R B 322;Matter of Firestone Tirec6Rubber Co. ofCalsfornia,50 N. L.R.B. 679;Matter of Aluminum Co. of America,50N L. R B 233;Matter of Chrysler Corporationof America, 44 NLR. B. 881. AMERICAN BANTAM CAR COMPANY577Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American BantamCar Company, Butler, Pennsylvania, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll- period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause, to determine with respect to the employees in each unit, whetheror not they desire to be represented by United Automobile, Aircraftand Agricultural Implement Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.CHAIRMAN MILustook no part in the consideration of the aboveDecision and Direction of Elections.